Name: Commission Regulation (EEC) No 2786/80 of 30 October 1980 authorizing intervention buying in of sheepmeat in France
 Type: Regulation
 Subject Matter: Europe;  trade policy;  animal product
 Date Published: nan

 No L 288/ 16 Official Journal of the European Communities 31 . 10 . 80 COMMISSION REGULATION (EEC) No 2786/80 of 30 October 1980 authorizing intervention buying in of sheepmeat in France HAS ADOPTED THIS REGULATION : Article 1 Buying in by the French intervention agency shall be authorized as from 3 November 1980 for the following qualities : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organiza ­ tion of the market in sheepmeat and goatmeat ( 1 ), Having regard to Commission Regulation (EEC) No 2755/80 of 28 October 1980 on the conditions for implementing and suspending intervention buying in of sheepmeat (2), and in particular Article 1 ( 1 ) thereof, Whereas it has been found that the conditions laid down in Article 7 (2) and (4) of Regulation (EEC) No 1837/80 were fulfilled in France during the week commencing 20 October 1980 for the following quali ­ ties :  Agneaux R 3 (couvert),  Agneaux O 3 (couvert),  Agneaux U 4 (gras),  Agneaux R 4 (gras).  Agneaux R 3 (couvert),  Agneaux O 3 (couvert),  Agneaux U 4 (gras),  Agneaux R 4 (gras) ; Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 3 November 1980 . Whereas, a decision should be taken in respect of the said qualities to implement the intervention measures provided for in Article 6 ( 1 ) (b) of the said Regulation , This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 October 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 183 , 16 . 7 . 1980, p. 1 . (*) OJ No L 284, 29 . 10 . 1980, p. 33 .